NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL

                                          OF FLORIDA

                                          SECOND DISTRICT


DALE McINTYRE, DOC #060221,               )
                                          )
             Appellant,                   )
                                          )
v.                                        )      Case No. 2D18-3225
                                          )
STATE OF FLORIDA,                         )
                                          )
             Appellee.                    )
                                          )

Opinion filed November 1, 2019.

Appeal from the Circuit Court for Polk
County; J. Kevin Abdoney, Judge.

Howard L. Dimmig, II, Public Defender,
and Julius J. Aulisio, Assistant Public
Defender, Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Lara E. Breslow,
Assistant Attorney General, Tampa; and
Linsey Sims-Bohnenstiehl, Assistant
Attorney General, Tampa (substituted as
counsel of record), for Appellee.



PER CURIAM.

             Affirmed.



NORTHCUTT, BLACK, and SALARIO, JJ., Concur.